                 Case 2:19-cv-00568-ECM-SMD Document 1 Filed 08/07/19 Page 1 of 3



                                                             LI;r-A
                                     IN THE UNIT4ED$ vitms-DISTRICT COURT
                                     FOR THE MIDDLE DISTRICT pF ALABAMA
                                              ii.01116,s pjl P WISION
                   ,
                   .
         3QA-N \1-Qy        CYO mdfill.                                  :
                                                                         C



                         PLAINTIFF
                                                             \
          v.   711A‘ IC& -\\A•A \X-)1\t? VI-661.)f°r          CASE ACTION N          ICI -0)t/018—Fri
                                                                                                   (
         n\/•10 Y\A tfl ,     Cx \PI i-\Ci. ''(0 2-e 'CI\ MV  )--\..((AcAj TA 0\)0
         boo- .\a') Co\-e- iv\A'N ,V3v at rokon --m(yrn-\--01)              JURY DEMAND(MARK ONE)
1     — -le-IC(  0‘'t OVJ'    iN    a ,01,t., o4..k,,,,-.0,p. r. La%
                                       '      ,             1        VeACk
.._     it,g,   e%n ,--ffem,A\fle. r2DoAcya() ,t1ex v 01eo l'N 1:DES
                                                                      n
                                                                                     0 NO
          oe( v R. \AD„riFEy1;TANT                             (
                                                          &O(X51 9  0

          Swn)a rZO_
                                                  EEOC COMPLAINT

          1.      Plaintiffresides at (c)    5           v,s       i\)          .)\          ortg9 )11< 3(0 IT
          2.      Defendant(s)' narne(s) 4X\‘ek                                       C.)1Th c-0-4
                  \ADO\Me.if           e;\
                  Location otwincipal,office(s) ofthe named dsfqidant(s)                             -t/Q
                  a`. \            W


                  Nature of defend t(s)' business                                       WAG klA-W Veg.
                           (.)n              wspfre,
                  Approximate number of individuals employed by defendant(s) 14r

          3.      This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for
                  employement discrimination. Jurisdiction is specifically conferred on the Court by 42
                  U.S.C. §2000e-5. Equitable and other relief are also sought under 42 §2000e-5(g).

         4.       The acts complained of in this suit concern:

                  1.     El Failure to employ me.
                  2.     El Termination of my employment.
                  3.     El Failure to prornote me.
                  4.     .210ther acts as specified below:                                  Y\I     tf)____
                              (3-c                        Pi             Iftillro ana +hre&--60-eot
                   haxm    rn-e,•
      Case 2:19-cv-00568-ECM-SMD Document 1 Filed 08/07/19 Page 2 of 3



5.     Plaintiff is
                  ;•
       A.        ✓ Presently employed by the defendant.
                     Not presently employed by the defendant. The dates of employement were
                                                        Employment was terminated because:

             (1)          NI V\   Plaintiff was discharged.
             (2)                  Plaintiff was laid off.
             (3)                  Plaintiff left job voluntarily.

6.     Defendant(s)' conduct is discriminatory with respect to the following:

       A.           My race.
       B.           My religion.
       c.           My sex.
       D.           My national origin.
       E.           Other, as specified below:               cl(\o,A ion

7.     The name(s), race, sex, and the position or title of the individual(s) who allegedly
       discriminated against me during the period of my employment with the defendant company
       is(are)



8.     The alleged discnmation
                          m      occurred on or about Oou
                     QACX\C)L1)1)Y)                    e_CSsN                l`bq 21'0?) \\              DND, \el
9.     The nature of my complaint, i.e., the manner in which the individual(s) named above
       discriminated against me in terms of the conditions of my employment, is as follows:
                    on rynpInvect 03(4 cAtfec6-1,5 c4:cs-- tncs- on Nrat ett361Crtrt
      -AT)--kheutin        iltriNconns asn (1.1. a Obri-cavitsynk         a. On
      eberocles- N.)02. 7r,(ecot\-(ci              anokhtr akbrcki n                  ccr 1X17txerc,
      ,ffo    vmsesso-n 4'a kackind AL:Dec.4irear rn etrA 441                        Ym    rre. Ura,,
      0- two repotA-ed br,pa-1 +6 be reArd i'cleci a ains4- -1416-orm                  vallolt. A o\-)
         s'        11 -                          s.^        qr. !                 enc\o's                4* Otiatib9
       Cv\c\ VIcaS         cy\Ar'ex-.k),\(\e\Nve_a.\sae(ea-WY\ rc\--cx.         ,(y-\ex)             Fc-e.‘
       Te-Nou.q`n                    69ecm Nrizodeb               \NO.Yden L-           •-)\    \ci n
           1deea,Per                            \\'cx 1offeckOn       EDn-Vac          (-)10,         '
      .ve-vicx\         (ck1 1iC.DO*.                                       P       vA)v-kieS
          uce_     OsvNnecia.\
          vo\ved,AAne.         lot-.\-,c3L‘o1e,
                                       4e, coca V-eue,ve..
                                                                           \eve\ prorrvVon
                                                                                                  _
      of,s_An-s\ me foy                               rf\\I

10.    The alleged illegal activity took place at A 0,_\
         U)C)Mtn
                                                                    wk,u(\       vf ,coy
                                                ITNAN y .fr51                    ra p T)a
                              0-A
       Case 2:19-cv-00568-ECM-SMD Document 1 Filed 08/07/19 Page 3 of 3



1 1.   Ifiled charges with the Equal Employment Oppo
       alleged discriminatory conduct on or about
                                                       itIc
                                                          rpct§sk
                                                              0
                                                                    regarding defendant(sY

       I have attached a copy of the Notice-of-Ri t-to-Sue letter issued by the E
       Employment Opportunity Commission. The letter was received by rile on D`

12.    I seek the following relief:

       A.         Recovery of back pay.
       B.         Reinstatement to my former job, and any other relief as may be appropriate,
              including injunctive orders, damages, costs, and attorneys fees.


Date: (*(5-1
                           \\
                                                     Ci
                                                    Sign,
                                                                   A
                                                            e ofPlaint
                                                                           NuyyvAL
                                                        .\)sc_ar\
                                                     (\x0v\now*E033,.35(036
                                                    Address & Telephone Number of Plaintiff
